940 N.E.2d 369 (2011)
Alesa PACK, Appellant-Petitioner,
v.
INDIANA FAMILY AND SOCIAL SERVICES ADMINISTRATION, Appellee-Respondent.
No. 89A05-1004-PL-240.
Court of Appeals of Indiana.
January 12, 2011.
Fran Quigley, Adam Mueller, Indiana Legal Services, Inc., Indianapolis, IN, Attorneys for Appellant.
Gregory F. Zoeller, Attorney General of Indiana, Frances Barrow, Deputy Attorney General, Indianapolis, IN, Attorneys for Appellee.

OPINION ON REHEARING
BAILEY, Judge.
Alesa Pack appealed the Indiana Family & Social Services Administration's ("FSSA") final order denying her application for Medicaid benefits. The trial court denied her petition for review, and on appeal we reversed and remanded for the Administrative Law Judge ("ALJ") to write properly constructed findings and conclusions. Pack v. Ind. Family & Soc. Servs. Admin., 935 N.E.2d 1218 (Ind.Ct. App.2010). FSSA has petitioned for rehearing, which we grant for the sole purpose of clarifying "the correct application of AOPA to Medicaid determinations regarding recipients and applications." (Pet.1.)
In our original decision, we stated that "Medicaid determinations are reviewed under the Administrative Orders and Procedures Act (`AOPA')." Id. at 1222; also id. at 1225. We now clarify our prior decision to note that while AOPA applies to judicial review of Medicaid determinations, separate rules apply to the review of such decisions by an ALJ as they pertain to recipients of and applications for Medicaid benefits, which rules we applied when we reviewed the ALJ's decision in our original decision. See Ind.Code § 4-21.5-2-6(3)(c); 405 IAC 1.1-1 et seq. With this clarification, we affirm our original decision in all respects.
KIRSCH, J., concurs.
RILEY, J., votes to deny petition for rehearing without opinion.